SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras confirms potential of Farfan area in Sergipe Basin Rio de Janeiro, August 9th, 2013 – Petróleo Brasileiro S.A. – Petrobras, announces the results of the first extension well 3-SES-176D (3-BRSA-1178D-SES), informally known as Farfan 1, located in the BM-SEAL-11 concession area, block SEAL-M-426, in ultradeep waters of Sergipe Basin. The results obtained confirm the extent of the previous light oil discovery in the Farfan area, in turbidite sandstones of the upper campanian (calumbi formation) according to the October 11, 2012 market announcement. The well is located 104 km from the city of Aracaju, some 5 km from the discovery well and at a water depth of 2.476 meters. The well confirmed a 51-meter thick reservoir, featuring good permoporosity characteristics. The well is still being drilling and subsequently a formation test will be conducted to assess reservoir productivity. This accumulation is part of the development plan for deep water frontiers in the Sergipe-Alagoas basin, in accordance with Petrobras 2013-2017 Business and Management Plan. The consortium will proceed with the Discovery Evaluation Plan (PAD), which is being approved by Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP). Petrobras is the operator of the consortium (60%) in partnership with IBV-BRASIL (40%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 9, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
